Wells, J.
The agreement of the society, under which the defendant justifies, to “ keep the land which lies southerly of said meeting-house and a line ranging with the southerly side of said house, from the highway to said Washburn’s land,” “ free from all obstructions,” with the exceptions named in the agreement, is absolute and not to be limited by or construed with reference to the necessities of any supposed purpose or use for which the space was to be kept open. The line thus defined is fixed by the location of the house as it stood at that time. The reservation or exception of “ the right to eight feet in width on the southerly side of said meeting-house for the purpose of enlarging the same or of building a new one,” must be measured and limited by the purpose so declared.
The defendant contends that this reservation or exception is of eight feet in width, not only “ on the southerly side of said meeting-house,” as far as it should extend when enlarged or rebuilt, but along the whole line described in the agreement; and that when the new building was erected the stipulations of the agreement applied to “ a line ranging with the southerly side of said ” new meeting-house. There may be no reason why the plaintiff should require or the society concede a wider space between the building and the highway than there was left on the southerly side of the building. It is enough that such is the stipulation of the agreement. The line in question was established, as appears from the agreement, not merely to define an open passage way, but to determine the southern limit of the right granted to the society to erect horse sheds upon the plaintiff’s land, and also *237that to which the sheds already upon the land of the society were to be removed. Construing the reservation or exception in view of this feature of the agreement, the words setting forth the purpose become more significant that no change of the line was intended beyond that required for that purpose.
The fence complained of was erected within the space so agreed to be kept open; and, according to the agreement of the parties, the plaintiff is entitled to judgment for nominal damages.

Judgment for the plaintiff.